Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,000,481 (‘481).  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘481 reference teaches a composite tablet preparation comprising: a first composition which comprises (a) mosapride or a pharmaceutically acceptable salt thereof as a first active ingredient and (b) a rapid-release part and a sustained-release part; and a second composition which comprises rabeprazole or a pharmaceutically acceptable salt thereof as a second active ingredient, wherein the composite preparation has a core tablet structure in which the second composition is present as an enteric -coated inner core and the first composition surrounds the inner core, wherein both the rapid-release part and the sustained-release part of the first composition are in the form of granules, and the sustained-release part comprises as a release-controlling agent, a mixture of high-viscosity hydroxypropyl methylcellulose having a viscosity of 80,000 cps to 120,000 cps and low-viscosity hydroxypropyl methylcellulose having a viscosity of 2,000 cps to 20,000 cps at a weight ratio in the range 2.5:1 to 1:1.
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to obtain the claimed invention given the claims of the ‘481 reference.  This is because the ‘481 reference teaches a tablet similar to that of the present invention, namely a tablet comprising a rabeprazole core coated with a mosapride layer.

Response to Arguments
Applicant's arguments filed 06/28/22 have been fully considered but they are not persuasive. 
Applicant argues that claim 1 has been amended to include "an area of the inner core surface surrounded by the immediate- release layer of the outer layer part is larger than an area of the inner core surface surrounded by the sustained-release layer of the outer layer part." Applicant notes that none of claims 1-5 of the '481 reference teaches or suggests these features of amended claim 1.  Accordingly, Applicant respectfully requests withdrawal of the double patent rejections.
However, Applicant’s arguments are not persuasive for the following reasons:
The claims of the ‘481 application clearly discloses a core is being coated with an outer composition comprising a sustained release layer and a rapid release layer.  As such the limitations being inserted by the amendment filed 06/28/22 are clearly inherent;
Even assuming for arguendo that the claims of the ‘481 application does not disclose the amended claims with the limitation that the “area of the inner core surface surrounded by the immediate- release layer of the outer layer part is larger than an area of the inner core surface surrounded by the sustained-release layer of the outer layer part”, the Examiner does not see the criticality in this specific feature given the claims of the ‘481 applicant disclosed a similar composition useful for the same purpose, namely, a tablet comprising a rabeprazole core coated with a mosapride composition comprising a sustained release part and a rapid release part for a once a day delivery of at least two active agents in the same dosage form; and
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to obtain the claimed invention given the claims of the ‘481 reference.  This is because the ‘481 reference teaches a tablet similar to that of the present invention, namely a tablet comprising a rabeprazole core coated with a mosapride layer.
For at least the above reasons, the obviousness double patenting rejection is maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. WO 2016/209061A1 (US equivalent is US 11,000,481).

Claims 1-11 are rejected under 35 U.S.C. 102(a) as being anticipated by Rakesh et al. WO 2006/011159.
The 102 (a) rejections have been withdrawn in view of the Amendment filed 06/28/22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being obvious over Jain et al. WO 2010/038241 (‘241) A2, in view of Rakesh et al. WO 2006/011159 A2.
Jain ‘241 teaches a tri-layer tablet in tablet dosage form comprising a proton pump inhibitor tablet core, coated with a prokinetic composition comprising a first immediate release layer and second sustained release layer.   See page 8, lines 24-32.  Proton pump inhibitor includes rabeprazole, and prokinetic includes mosapride.  See pages 10-11.  
Jain does not specifically teach a combination of rabeprazole and mosapride in a dosage form.  However, this deficiency is cured by Rakesh et al. 
Rakesh et al. is directed to stabilized pharmaceutical composition containing rabeprazole sodium with improved bioavailability (Title).  Rakesh et al. teach a rabeprazole sodium enteric coated pellets comprising: sugar globules, magnesium oxide light, hydroxyl propyl methyl cellulose 6 cps (binder), talc (glidant), purified water, rabeprazole sodium, sodium hydroxide, eudragit L 30 D55, polyethylene glycol 6000 (limitation of instant claims 9-10, 13-14 and 17-18; Example 1, Tables 1-4).  These pellets were filled in hard gelatin capsules (Example 1).  Rakesh et al. also teach mosapride citrate sustained release tablets comprising an immediate release (IR) fraction and a sustained release (SR) fraction (Example 1, Tables 7-8).  The IR fraction contains: mosapride citrate dehydrate, lactose, microcrystalline cellulose, red oxide of iron, yellow oxide of iron, polyvinyl pyrrolidone K 30 (binder), croscarmellose sodium (disintegrant), colloidal silicon dioxide (glidant) and magnesium stearate, whereas the SR fraction contains mosapride citrate dehydrate, lactose, hydroxypropyl methylcellulose K4M (binder), polyvinyl pyrrolidone K 30 (binder), colloidal silicon dioxide (glidant) and magnesium stearate (limitation of instant claims 4 and 8).  A bilayered tablet was formed comprising two layers of the IR fraction and the SR fraction (limitation of instant claims 12 and 16).  Rakesh et al. teach that the rabeprazole and mosapride tablets (IR and SR) are then filled in hard gelatin capsules (limitation of instant claims 1, 7-8 and 11 and 15; Example 1).
Thus, at the time of the present invention, it would have been prima facie obvious to one of ordinary skills in the art to include the specific combination of PPI and prokinetic, such as rabeprazole and mosapride in view of the teaching of Rakesh to obtain the claimed invention.  This is because Rakesh teaches the claimed specific PPI and prokinetic active agents is known in the art, because Rakesh teaches combining rabeprazole and mosapride to obtain a stable composition for the treatment of conditions desired by the teaching in Jain.
While the cited references are silent as to the teaching of the limitation “wherein an area of the inner core surface surrounded by the immediate-release layer of the outer layer part is larger than an area of the inner core surface surrounded by the sustained release layer of the outer layer part”, the Examiner cannot determine the criticality of this specific limitation.  First, it is not quite clear how much larger in area.  Second, how much larger to specifically effect the pharmacokinetic properties of the dosage form.  Lastly, what is the criticality in this specific feature given the teaching in the cited references disclosed a similar composition useful for the same purpose, namely, a tablet comprising a rabeprazole core coated with a mosapride composition comprising a sustained release part and an immediate release part for a once a day delivery of at least two active agents in the same dosage form.  As such, the burden is shifted to the Applicant to provide data showing that such specific feature would have a detrimental effect in the delivery of the combination of mosapride and rabeprazole. 
  
Claims 1-11 are rejected under 35 U.S.C. 103 as being obvious over Jain et al. WO 2010/038241 (‘241) A2, in view of Rakesh et al. WO 2006/011159 A2 and Jain et al. US 2010/0196471 A1.
Jain ‘241 in view of Rakesh is relied upon for the reason stated above.  In the case that Applicant can overcome the above 103(a) rejection, however, the Examiner notes that the claimed tablet-in-tablet with uneven areas is known in the art.  See for example the teaching in Jain ‘471.  Applicant’s attention is called specifically to the drawings in Fig. 1, wherein Jain discloses a tablet in tablet dosage form with a core tablet that can be placed any where within the outer layer.  Therefore, it would have been prima facie obvious to one of ordinary skills in the art at the time the invention was made to optimize the teaching of Jain ‘241 in view of the teaching of Jain ‘471 with the expectation to obtain a tablet in tablet dosage form useful for the delivery of active agents in the same dosage form.

Response to Arguments
Applicant’s arguments filed 06/28/2022have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606. The examiner can normally be reached Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN T TRAN/Primary Examiner, Art Unit 1615